Citation Nr: 0433717	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a postoperative 
left knee disability, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel 




INTRODUCTION

The appellant had active service from April 1977 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO increased the 
evaluation of the left knee disability from 20 percent 
disabling to 30 percent disabling.  The appellant disagreed; 
this appeal ensued, with the appellant seeking an evaluation 
in excess of 30 percent.  In December 2000, the Board 
remanded the claim for further evidentiary development.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  


FINDING OF FACT

The left knee disability is manifested by pain and severe 
knee impairment, active extension measured at 30 degrees, 
passive extension measured at zero degrees, and no 
degenerative joint disease, ankylosis, or pain on use, 
weakened movement, fatigue, flare-ups, or loss of 
coordination.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a postoperative 
left knee disability, currently rated as 30 percent 
disabling, are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

There are no issues as to provisions of forms or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim, the RO sent him a 
September 1997 letter describing the evidence necessary to 
substantiate his claim, including the need for his 
authorization for VA to obtain outstanding private medical 
records.  By an October 1997 letter, the RO informed the 
appellant of its efforts to obtain these medical records and 
of his ultimate responsibility to submit this evidence.  By a 
March 1998 letter, the RO told him a VA examination was 
necessary to substantiate the claim.  Upon completion of that 
examination and after receipt of further evidence, the RO 
issued a statement of the case in July 1998 and supplemental 
statement of the case in May 2000 that together listed the 
evidence of record, identified the criteria for evaluating 
the left knee disability, and explained the RO's analysis in 
deciding the claim.  

In December 2000, the Board remanded the claim for further 
evidentiary development, to include a VA examination to 
assess more accurately the severity of the disability.  By a 
January 2001, the RO informed the appellant of his 
responsibilities regarding the examination.  Upon completion 
of that examination, the RO issued a supplemental statement 
of the case in March 2001 listing the evidence of record, 
identifying the criteria for evaluating the left knee 
disability, and explaining the RO's analysis in deciding the 
claim.  In a February 2003, the RO informed the appellant of 
the need for his authorization to obtain records from several 
private medical sources.  By an April 2003 letter, the RO 
identified the evidence of record concerning his claim, the 
information and evidence still needed from him, and what 
information or evidence VA would assist him obtain.  By 
supplemental statements of the case in April 2003 and June 
2004, the RO listed the evidence of record, identified the 
criteria for evaluating the disability, and explained the 
RO's analysis.  

In a January 2003 letter, the RO informed the appellant of 
his options regarding a hearing before the Board.  The 
appellant responded he waived his right to an in-person 
hearing and desired a video-conference hearing at the RO.  By 
a letter in October 2004, the RO informed the appellant of a 
video-conference hearing scheduled in November 2004, though 
he failed to report for the hearing.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record includes the 
service medical records, VA and private treatment records, 
statements from the appellant, and documents received on 
multiple occasions from the appellant and his representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in March 
1998, May and June 1999, February 2001, and May 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

By an August 1981 rating decision, the RO established service 
connection for the left knee disability.  While on active 
duty the appellant underwent retropatella release and 
patellar shaving due to chondromalacia of the left knee.  The 
RO assigned a 20 percent evaluation based on the criteria of 
Diagnostic Code 5257, for other impairment of the knee.  In 
1984, 1987, 1988, and 1995, the RO assigned temporary total 
evaluations for convalescent purposes following further 
procedures on the left knee.  The appellant sought an 
evaluation in excess of 20 percent, which the RO established 
in the July1997 rating decision herein on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability at issue here is assigned a 30 percent 
evaluations pursuant to the criteria of Diagnostic Code 5257 
for impairment of the knee.  The RO chose that diagnostic 
criteria as analogous to the particular disability manifested 
by the appellant, though the disability might not exactly 
match that criteria.  Pursuant to that criteria, a 10 percent 
evaluation may be assigned where the evidence shows slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation may be assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation may be 
assigned for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2004).  In the July 1997 
rating action herein on appeal, the RO assigned the 30 
percent evaluation effective in September 1996, the date of 
claim.  As the criteria of Diagnostic Code 5257 does not 
provide for a higher evaluation, any increase greater than 30 
percent must be based on other criteria for evaluating knee 
disabilities.  

The disability might be assigned a separate evaluation for 
degenerative joint disease, which is evaluated pursuant to 
the criteria of Diagnostic Code 5010 for traumatic arthritis.  
The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003/5010 and 5257.  For 
example, a knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  In this case, however, the 
evidence does not indicate the appellant's left knee 
disability is manifested by arthritis.  VA examinations in 
March 1998, May 1999, February 2001, and May 2004, included 
x-ray studies, none of which showed degenerative changes 
affecting the left knee.  Therefore, the disability cannot be 
assigned a separate compensable evaluation for arthritis in 
addition to that assigned for other impairment of the knee 
under Diagnostic Code 5257.  

The left knee might alternatively be evaluated under other 
diagnostic criteria.  If the evidence as applied to that 
criteria yields a higher evaluation, the disability may be 
assigned that higher evaluation in place of the 30 percent 
evaluation under Diagnostic Code 5257.  Several of the 
potentially applicable sets of criteria - for example, the 
criteria of Diagnostic Codes 5258 or 5259 (for dislocated or 
removed semilunar cartilage), 5260 (for limited flexion), 
5262 (for impairment of the tibia and fibula), and 5263 (for 
genu recurvatum) - cannot be applied in this case, for they 
do not provide for an evaluation in excess of the currently 
assigned 30 percent.  The criteria of Diagnostic Code 5256, 
for ankylosis, also is inapplicable in this case, for the 
evidence of record does not indicate the left knee disability 
is manifested by ankylosis.  

Therefore, the sole alternative criteria that might be 
applied in this case is that of Diagnostic Code 5261 for 
limitation of extension of the leg.  Under that criteria, 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  Id.  Normal knee motion is 
from zero to 140 degrees, essentially normal.  38 C.F.R. 
§ 4.71 (2004).  VA examination in March 1998 showed a full 
range of motion, essentially no loss of extension.  
VA examination in May 1999 reported an initial measurement of 
extension limited at 15 degrees, though with time he was able 
to fully extend the left knee.  VA examinations in February 
2001 and in May 2004, in measuring active range of motion, 
noted extension at 30 degrees, but also noted passive motion 
with full extension.  These findings essentially show full 
extension, which does not support an evaluation in excess of 
the current 30 percent assigned.  

As the criteria for rating this disability is in part 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1993).  The rule against pyramiding, 38 C.F.R. § 4.14 
(2004), does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The VA examinations in March 
1998 and May 1999 were silent as to any additional functional 
loss, though the examinations in February 2001 and May 2004 
each indicated there was no weakened movement, pain, fatigue, 
flare-up, or loss of coordination, causing further limitation 
of motion.  Thus, a higher evaluation in consideration of 
this criteria is not appropriate.  As the criteria of 
Diagnostic Code 5257 is not predicated on loss of motion, an 
analysis of the impact of pain and functional loss is not 
necessary when employing that criteria.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for the 
left knee disability.  


ORDER

An increased evaluation for a postoperative left knee 
disability, currently rated as 30 percent disabling, is 
denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



